Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 202011021422, filed on May 21, 2021.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
3.        The following is an examiner’s statement of reasons for allowance:
This first action allowance is based on the application filed December 16, 2020, which was published on November 25, 2021 as Shukla et al. (US 20210367864 A1).  Although a few prior art references were found that relate to remedial actions being taken to respond to incidents involving access privileges, the subject matter outlined below was not found in that prior art.  The limitations from Claim 1, which are similarly recited in independent Claims 9 and 17, which were found to represent novel subject matter are as follows:
a deep vision analyzer, executed by the at least one hardware processor, to analyze, based on the privileged access command library, a source file associated with procedures that were performed to remedy the incident, wherein the source file includes a video file, and identify, based on the analysis of the source file, a plurality of events; 
an event filter, executed by the at least one hardware processor, to filter, based on the plurality of privileged access steps that can be 38D20-261-04130-00-USPATENT performed to remedy the incident, the plurality of events, and 
identify, based on the filtering of the plurality of events, at least one event that includes at least one other privileged access step that is not one of the plurality of privileged access steps that can be performed to remedy the incident; and 
an event remediator, executed by the at least one hardware processor, to generate, based on the at least one identified event, instructions to remedy the at least one identified event.
The portion of the above limitations that could not be found in the prior art was the “privileged access command library,” containing “a source file associated with procedures that were performed to remedy the incident,” which includes a “video file.”  In addition, none of the prior art references disclose “to filter, based on the plurality of privileged access steps,” to result in the generation of “instructions to remedy the event.”
Therefore, Claims 1-20 have been allowed.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454